 



Exhibit 10.27
FIRST AMENDMENT
TO
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
     This First Amendment to The South Financial Group Supplemental Executive
Retirement Agreement between The South Financial Group, Inc. (“Company”) and
Michael W. Sperry (“Executive”) is made and entered into this ___day of
November, 2007.
     WHEREAS, Company and Executive entered into the Supplemental Executive
Retirement Agreement dated July 15, 2003, attached hereto as Exhibit A and
incorporated herein by reference (“Agreement”); and
     WHEREAS, the parties desire to amend the Agreement to provide for a change
in the form of payment upon the Executive’s early retirement, as permitted under
IRS Notice 2005-1 and other guidance under Section 409A of the Internal Revenue
Code.
     NOW, THEREFORE, the Agreement is amended as provided below:

  1.   Section 2.2 of the Agreement is amended in its entirety to read as
follows:

     2.2.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in equal monthly installments for 120 months on the first day of each
month commencing on the seventh month following the Executive’s Early Retirement
Date. The present value of such monthly payments shall be equal to the present
value of the benefits that would have been payable to the Executive if the
Executive received a monthly benefit for 180 months beginning at the Executive’s
Normal Retirement Age assuming a discount rate equal to the Rate.

  2.   A new Section 8.13 is hereby added to the Agreement as follows:

     8.13 Compliance With Section 409A. Notwithstanding any other provision of
this Agreement, to the extent applicable, this Agreement is intended to comply
with Section 409A of the Code and the regulations (or similar guidance)
thereunder. To the extent any provision of this Agreement is contrary to or
fails to address the requirements of Section 409A of the Code, this Agreement
shall be construed and administered as necessary to comply with such
requirements.
     IN WITNESS WHEREOF, the Executive and a duly authorized Company officer
have signed this First Amendment to the Agreement.

              EXECUTIVE:   COMPANY:    
 
                THE SOUTH FINANCIAL GROUP, INC.    
 
           
/s/ Michael W. Sperry
  By:   /s/ Mary A. Jeffrey    
 
MICHAEL W. SPERRY
     
 
   
 
  Title:   EVP — Human Resources    

